Case: 17-13293   Date Filed: 01/16/2018   Page: 1 of 2


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 17-13293
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 7:16-cr-00027-HL-TQL-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

JOHN ROBERT REGISTER, JR.,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Georgia
                      ________________________

                            (January 16, 2018)

Before WILLIAM PRYOR, JILL PRYOR and FAY, Circuit Judges.

PER CURIAM:
              Case: 17-13293     Date Filed: 01/16/2018   Page: 2 of 2


      Robert J. Pinnero, appointed counsel for John Register, Jr. in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Our independent review of the entire record reveals that counsel’s assessment of

the relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Register’s convictions and sentences are AFFIRMED.




                                          2